DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendment in the response filed on 9/02/2021 has been considered by the Examiner. Currently claims 1-3, 5-6, 8-13, 15-16, and 18-20 are pending, claims 4, 7, 14, and 17 are canceled, and claims 1, 11, and 13 have been amended. A complete action on the merits of claims 1-6, 8-13, 15-16, and 18-20 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139) in view of Pierre (Pun. No. 2007/0244532). 
Regarding claim 1, Pierre teaches a configurable convective device (upper body and lower body convective warming blanket), comprising: 
a flexible first layer having air permeable surface (plurality of apertures 26 at the lower sheet 6); 

	at least one opening into the pneumatic structure (air inlet ports 24a or 24b [0018]); and 
an air-guide device disposed proximate to the periphery of the inflatable channel connecting the first portion and the second portion(plurality of seals 18a,18,20a,20b, 8a-8d and 12a-12h ), the air guide device is configured to direct flow of inflation medium between the first and second portions when at least one of the first and second portions is bent (Fig. 3 top sheet 4 and bottom sheet 6 are bonded at the periphery, vertical and horizontal seals and form a space in between which allow for warm air to circulate. The blanket can be draped over the shoulders around the neck, Figs. 3-4 while air is circulated throughout the blanket); 
wherein the air-guide device comprises a plurality of seals extending from the periphery seal (vertical seals 12a-12h extend from the peripheral seal at edge 4a1, 
Pierre ‘139 does not teach a wavy seal integrated with the periphery seal. However, Pierre ‘532 teaches a curvilinear-like portion integrated with the periphery seal of the inflatable convective blanket (2, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the periphery seal to integrate a wavy seal since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ.
Regarding claim 2, the combination teaches the limitations of claim 1 and Pierre ‘139 provides wherein the air-guide device is disposed proximate to the second edge (the vertical seals 8a-8d are near the second edge 4a2).
Regarding claim 3, the combination teaches the limitations of claim 1 and Pierre ‘139 provides wherein the air-guide device is configured to facilitate forming creases at the edge of the air guide device when the configurable convective device is inflated and at least one of the first portion and the second portion is bent (Fig. 3 top sheet 4 and bottom sheet 6 are bonded at the vertical and horizontal seals. The seals form creases when the blanket is inflated, Fig. 4[0023]. The blanket can be draped over the shoulders around the neck, Figs. 3-4).
Regarding claim 5, the combination teaches the limitations of claim 1 and Pierre ‘139 provides a separation device disposed on the first edge and between the first 
Regarding claim 6, the combination teaches the limitations of claim 5 and Pierre ‘139 provides wherein the separation element comprises at least one of a line of weakness, perforation, and slit (plurality of slits or perforations 28a).
Regarding claim 8, the combination teaches the limitations of claim 1 and Pierre ‘139 provides wherein the air guide device comprises a guiding seal extending from the periphery seal proximate to the second edge and toward the pneumatic structure (vertical seals 12a-h extend from the periphery seal which is at a first edge 4a1 towards a second edge 4a2). 
Regarding claim 9, the combination teaches the limitations of claim 1 and Pierre ‘139 provides wherein the air-guide device comprises two guiding seals, each guiding seal extending from the periphery seal proximate to the second edge and toward the pneumatic structure (vertical seals 12a-h).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139) in view of Pierre (Pun. No. 2007/0244532) and in further view of Irani (Patent No. 5,405,370). 
Regarding claim 10, the combination teaches the limitations of claim 1 as previously rejected above. Pierre ‘139 does not teach a head warmer wherein the head 
However, Irani teaches a device within the same field of invention (inflatable air blanket adapted to treat hypothermia [Abstract]) comprising a head warmer disposed proximate a person’s neck and comprises one or more inflatable section partially separated from the configurable convective device (hood 164 is provided for surrounding the head of a patient. The hood includes opposing ends 166 and 168 which are attached to the main portion of the blanket and which are in fluid communication with the air chamber of the blanket. The hood is constructed with an air impermeable outer layer 128 and an air permeable inner layer 114; Col. 7 lines 1-10). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the convective device to provide for a head warmer since warmed air may be provided to both a patient’s head and upper torso during surgical operation. 
Claims 11-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139) in view of Pierre (2010/0211138). 
Regarding claim 11, Pierre teaches a configurable convective device (upper body and lower body convective warming blanket), comprising: 
a flexible first layer having air permeable surface (plurality of apertures 26 at the lower sheet 6); 
a flexible second layer joining the first layer by a periphery seal around a common periphery to form a pneumatic structure (upper layer sheet 4 and lower bottom layer 6 are sealingly bonded at their respective peripheries 4a and 6a [0015] the 
at least one opening into the pneumatic structure (air inlet ports 24a or 24b [0018]); 
a separation device disposed proximate to the first edge and adapted to separate a part of the pneumatic structure to a first portion and a second portion (left and right portions of sections 14, 16, and 10 Fig. 1), comprising: an enclosure seal extending from the first edge toward the second edge (Fig. 3, a stripe in the form of a frangible or tearable seal 28 is disposed on 4a1 and extends from edge 4a1 towards 4a2; [0020]), a separation element within the enclosure seal (the tearable seal 28 has a plurality of slits or perforations 28a along its length); and 
air-guide device (seals 8a-8d, 12a-12h, and 8a-8d ) extending from the second edge and between the first portion and the second portion (the vertical seals 8a-8d are near the second edge 4a2), the air guide device is configured to direct flow of inflation medium when at least one of the first and second portions is bent (Fig. 3 top sheet 4 and bottom sheet 6 are bonded at the periphery, vertical and horizontal seals and form a space in between which allow for warm air to circulate. The blanket can be draped over the shoulders around the neck, Figs. 3-4). 
	Pierre ‘139 does not teach a wavy seal integrated with the periphery seal. However, Pierre ‘138 provides a cutout (wavy seal integrated with the periphery seal) at the head end of the blanket to enable the head of the patient to be exposed while the patient’s body is covered by the blanket. 

Regarding claim 12, the combination teaches the limitations of claim 11 and Pierre ‘139 provides wherein the air guide device comprises a guiding seal extending from the periphery seal proximate to second edge and toward the pneumatic structure (vertical seals 12a-h extend from the periphery seal which is at a first edge 4a1 towards a second edge 4a2). 
Regarding claim 13, Pierre teaches an inflatable upper body blanket (upper body and lower body convective warming blanket), comprising: 
a flexible first layer having air permeable surface (plurality of apertures 26 at the lower sheet 6); 
a flexible second layer joining the first layer by a periphery seal around a common periphery to form a pneumatic structure (upper layer sheet 4 and lower bottom layer 6 are sealingly bonded at their respective peripheries 4a and 6a [0015] the periphery seal is the seal around the perimeter of the warming blanket), the pneumatic structure having a first edge and an opposing second edge (the seal around the perimeter of the warming blanket includes edges 4a1 and 4a2, Fig. 1), wherein the pneumatic structure comprising a first portion, a second portion (left and right portions of sections 14, 16, and 10 Fig. 1 ), and an inflatable channel connecting the first portion and the second portion (space between upper sheet 4 and lower sheet 6 that allows 
	at least one opening into the pneumatic structure (air inlet ports 24a or 24b [0018]); and 
an air-guide device disposed between the first potion and the second portion, (plurality of seals 18a,18,20a,20b, 8a-8d and 12a-12h ), the air guide device configured to direct flow of inflation medium at a bending area when at least one of the first and second portions is bent (Fig. 3 top sheet 4 and bottom sheet 6 are bonded at the periphery, vertical and horizontal seals and form a space in between which allow for warm air to circulate. The blanket can be draped over the shoulders around the neck, Figs. 3-4 while air is circulated throughout the blanket); 
wherein the air-guide device comprises a first set of air-guide seals extending from the periphery seal close to the first edge (vertical seals 12a-12h extend from the periphery seal close to edge 4a1, horizontal seals 18a and 18b extend at a distance with respect to the periphery seal and are close to edge 4a1 as broadly as claimed, and horizontal seals 20a and 20b extend at a distance with respect to the periphery seal and are close to edge 4a1 as broadly as claimed).
Pierre ‘139 does not teach a wavy seal integrated with the periphery seal. However, Pierre ‘138 provides a cutout (wavy seal integrated with the periphery seal) at the head end of the blanket to enable the head of the patient to be exposed while the patient’s body is covered by the blanket. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the periphery seal in Pierre 
Regarding claim 15, the combination teaches the limitations of claim 13 and Pierre ‘139 provides wherein the air guide device comprises a second set of air-guide seals disposed proximate to the periphery seal close to the second edge (vertical seals 8a-8d are close to edge 4a2).
Regarding claim 16, the combination teaches the limitations of claim 13 as previously rejected above. While Pierre ‘139 teaches the first set of air-guide seals is disposed in a pattern with spacing (spaced apart seals), Pierre ‘139 is silent about specifically teaching the spacing is equal. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimension of the spacing such that the spacing of the air-guide seals was equal since Pierre provides facilitating the folding or bending of the one and other options relative to the middle portion [0005], and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).
Regarding claim 18, the combination  teaches the limitations of claim 13 and Pierre ‘139 provides wherein the first set of air-guide seals includes at least three sets of air-guide seals (Figs 1-2 (1) vertical seals 12a-12d on the left portion of the separation device (2) vertical seals 12e-12h on the right portion of the separation device (3) horizontal seals 18a, 20a on the left portion of the separation device and opening 20 (4) horizontal seals 18b, 20b on the right side of the separation device and opening 20 ).
. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139) in view of Pierre (2010/0211138) and in further view of Gammons (Pub. No. 2005/0107856). 
Regarding claim 20, the combination teaches the limitations of claim 11 as previously rejected above. Pierre ‘139 teaches wherein the opening further comprises an inlet port (air inlet ports 24a or 24b). Pierre ‘139 does not teach a rigid collar around the inlet port.
However, Gammons teaches ta device within the same filed of invention (an apparatus for providing conditioned air to a patient [Abstract]), comprising a rigid collar around the inlet port ([0024] reinforcing collars 212, 212’ for the inlet ports have openings 214, 214’ for receiving the end of the supply hose from a blower). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a rigid collar around the inlet port to provide reinforcement between the inlet port and the end of the supply hose from a blower. 
Response to Arguments
Applicant's arguments filed 9/02/2021 have been fully considered. Applicant’s remarks with respect to Pierre ‘532 is not persuasive. Applicant recites on page 8 of the 
The Examiner respectfully disagrees. Pierre ‘532 provides for the same wavy seal structure as required in the claim. Pierre ‘139 and Pierre ‘532 both provide for convective blankets that are applied to the body.  In paragraph [0065] of the Specification Applicant recites “head warmer 360G can have one or more wavy seal sections, which may for example, allow the head warmer to have conformity to the shape of head or neck.” However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since Pierre ‘532 provides for the same structure and further provides in paragraph [0004] “thermal convective blanket of the instant invention is adapted to be used for patients of different sizes, for example from adults to infants” then it reads on the claimed limitation. 
Furthermore, the rejections for the dependent claims are believed to be tenable for this reasoning as well.
Upon further consideration of the claims and in further view of amendments in claims 11 and 13 a new grounds of rejection is set forth over Pierre (Pub. No. 2010/0211139) in view of Pierre (2010/0211138). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794